                                         Entered on Docket
                                         October 05, 2020
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                    The following constitutes the order of the Court.
                                      Signed: October 5, 2020
 3
 4
 5
                                             ___________________________________________
 6                                           William J. Lafferty, III
                                             U.S. Bankruptcy Judge
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
12   In re                              )             Case No. 20-41442 WJL
                                        )             Chapter 13
13   Laurie Ann Harms,                  )
                                        )             HEARING SCHEDULED
14                                      )             Date: October 7, 2020
                      Debtor.           )             Time: 9:30 a.m.
15                                      )             VIA VIDEO/TELECONFERENCE
                                        )
16                                      )
17               ORDER PRIOR TO HEARING DENYING MOTION TO CONTINUE
18        On October 5, 2020, Debtor Laurie Ann Harms filed a
19   Supplemental Declaration (Dkt. 35) stating an expectation that a
20   hearing on NGC Fund I LLC’s Motion For Relief From Automatic Stay
21   (Dkt. 18), scheduled for the above-captioned date and time, will be
22   continued by 30 days per Debtor’s Request. While the Court had made
23   clear in its Memorandum Prior To Hearing (Dkt. 33) that the hearing
24   would not be continued and would continue as scheduled, the Court
25   issues this Order to make abundantly clear that the hearing shall
26   continue as scheduled.
27        Accordingly, the Court HEREBY ORDERS that the Debtor’s request
28   to continue the hearing as stated in the Debtor’s Application For



Case: 20-41442   Doc# 37   Filed: 10/05/20     Entered: 10/05/20 13:05:39     Page 1 of 3
 1   Services To Persons With Communications Disabilities (Dkt. 22) is
 2   DENIED. Though Court may consider a continuance at the scheduled
 3   hearing, the Court expects all parties to appear at the hearing.
 4   For more information regarding telephonic appearances, please see
 5   https://www.canb.uscourts.gov/procedure/district-oakland-san-jose-s
 6   an-francisco/policy-and-procedure-appearances-telephone.
 7
 8                                     *END OF ORDER*
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
Case: 20-41442   Doc# 37   Filed: 10/05/20   Entered: 10/05/20 13:05:39   Page 2 of 3
 1                                  COURT SERVICE LIST
 2   Laurie Ann Harms
     400 Del Antico Avenue
 3   #1211
     Oakley, CA 94561
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
Case: 20-41442   Doc# 37   Filed: 10/05/20   Entered: 10/05/20 13:05:39   Page 3 of 3
